Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7882499 to Post.  
As to claim 1, Post discloses a software or data conversion system comprising: 
a build manager configured to manage a project build (managed. Col. 2, lines 45-50); 
a file storage device communicatively connected to the build manager and configured to store original files associated with computer code or data of the project build (fig. 2); 
a compiler or converter configured to compile or convert the computer code or data (compiled. Col. 2, lines 35-45); 
a cache (code cache. Col. 2, lines 35-45) configured to store converted files associated with the computer code or data (Col. 2, lines 35-45); and 
an interceptor configured to provide requested files to the compiler or converter during compilation or conversion of the computer code or data (Col. 2, lines 35-45), the interceptor comprising: one or more processors; and 
memory coupled to the one or more processors and storing instructions that, when executed by the one or more processors, cause the one or more processors to: 
receive a plurality of file requests for files from the compiler during compilation or conversion of the computer code or data between a starting and an ending of at least a portion of the project build (fig. 3); 
examine the cache to determine whether a requested file is stored in the cache, for each of the file requests received between the starting and ending of the portion of the project build; and provide the requested file to the compiler or converter (fig. 4).

As to claim 2, Post discloses a system of claim 1, wherein the instructions further cause the one or more processors to: determine that the file is stored in the cache; and 
in response to determining that the file is stored in the cache, provide the file from the cache to the compiler or converter (fig. 4, item 430).

As to claim 3, Post discloses a system of claim 2, wherein the file stored in the cache has been converted in response to a previous file request for the same file from the compiler or converter during compilation or conversion of the computer code or data.

As to claim 4, Post discloses a system of claim 1, wherein the instructions further cause the one or more processors to: 
determine that the file is not stored in the cache(fig. 3, item 330); and 
provide the file from the file storage device to the compiler or converter (fig. 3, item 345).


As to claim 5, Post discloses a system of claim 4, wherein the instructions further cause the one or more processors to: 
retrieve the file from the file storage device; examine the file to determine whether the file should be converted (fig. 3, item 345); 
convert the file in response to determining that the file should be converted (fig. 3, item 345); and 
store the converted file in the cache (fig. 3, item 345).

As to claim 6, Post discloses a system of claim 5, wherein the build manager is configured to determine whether the file is in need of conversion, and to assign a flag associated with the file indicating whether the file should be converted.

As to claim 7, Post discloses a 7. The system of claim 6, wherein the build manager is configured to determine whether the file is in need of conversion based on a file type of the file (col. 3, lines 22-34. Note: various data is considered read on file type).

As to claim 8, Post discloses a system of claim 6, wherein the build manager is configured to determine whether the file is in need of conversion based on a comparison of an encoding of the file and a default expected encoding of the compiler or the converter ( (fig. 5, item 540).

As to claim 9, Post discloses a system of claim 1, wherein the interceptor is configured to purge the cache for a new project build (fig. 6, item 640).

As to claim 10, Post discloses a system of claim 1, wherein 
the interceptor is configured to purge particular files from the cache (fig. 6, item 640) in response to the particular files being modified between compilations or conversions (fig. 5, item 540).

As to claims 11-20, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153